           Case 1:20-cv-11130-LTS Document 13 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT FLEMING,

                                 Petitioner,

                     -against-                                   20-CV-11130 (LTS)

                                                                 CIVIL JUDGMENT
THE ATTORNEY GENERAL OF THE
STATE OF NEW YORK,

                                 Respondent.

         Pursuant to the order issued June 15, 2021, denying the petition without prejudice,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is denied without

prejudice. Because the petition makes no substantial showing of a denial of a constitutional right,

a certificate of appealability will not issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 15, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
